ORDER OF PUBLIC REPRIMAND
The movant, Thomas M. Davis, was convicted on June 29, 1990, by a jury in the Morgan District Court of harassing communications, a Class B misdemeanor under KRS 525.080. Movant received a thirty-day sentence of confinement and a $250.00 fine. The conviction arose out of the fact that Mr. Davis had repeatedly engaged in harassing and threatening communications towards Ms. Anna Ruth Harper. Ms. Harper had previously been employed by Mr. Davis to care for his wife while Mr. Davis was away from his residence during office hours. After Mrs. Davis’ death in late 1988, movant verbally threatened to inform *318members of the community that Ms. Harper had stolen items of personal property from the Davises unless Ms. Harper agreed to assist the movant in his campaign bid for the position of county attorney. Thereafter, movant authored correspondence directed to Ms. Harper in which he threatened to have evidence presented at the grand jury unless “we can settle up before then.” Furthermore, movant stated in his letter, “I have certain instructions in my Lock Box at the Bank on all this. So don’t get any foolish ideas about me, or some tough guys will come looking for you.”
The Inquiry Tribunal of the Kentucky Bar Association charged the movant with violations of DR 1-102(A)(6) and SCR 3.130. Movant now has filed a motion in the Supreme Court requesting that we issue a public reprimand against him. Movant acknowledges that his conduct and subsequent misdemeanor conviction adversely reflects on his fitness to practice law, DR 1-102(A)(6), and that the same conduct constitutes unprofessional or unethical conduct tending to bring the legal profession into disrepute. SCR 3.130(1). The Kentucky Bar Association has responded that it has no objection to a public reprimand being issued against the movant.
After reviewing the record, we find that Mr. Davis’ conduct and conviction is in violation of DR 1-102(A)(6) and SCR 3.130. It is hereby ordered that movant, Thomas M. Davis, be, and he hereby is, issued a public reprimand for misconduct. Respondent shall pay the costs of these proceedings.
All concur.
ENTERED: November 21, 1991.
/s/ Robert F. Stephens /s/ Chief Justice